Latimer, Judge
(dissenting):
My reasons for not concurring with my associates are set forth in my dissenting opinion in United States v Kraskouskas, 9 USCMA 607, 26 CMR 387, this day decided. However, I wish to point out the care this law officer exercised in advising the accused of his rights. This is the record:
“DC: The accused has been advised of his rights and he waives the presence of the appointed defense counsel and assistant defense counsel.
“LO: Airman Davis, do you understand one of the members of the prosecution has been certified by the Judge Advocate General of the Air Force, in accordance with Article 27b of the Uniform Code of Military Justice and has qualified in the duties of trial and defense counsel for general courts-martial. No member of the defense has equivalent legal qualifications and you have the right to be represented by counsel who has *615such qualification; unless you expressly request that you be represented by the defense counsel now present, the court will adjourn pending procurement of defense counsel who is so qualified. I would like to know if you request to be represented by Major Mullís.
“ACC: Yes, sir, I do.
“LO: Do you also wish the serv-ises [sic] of counsel who has leg41 qualification equivalent to those of Captain Crawford, member of the prosecution who has been certified.
“ACC: No, sir, I don’t request one.”
Needless to say, I would affirm the decision of the board of review.